 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       CASE NO. CR18-224-RSM
11
                                                     ORDER
12                                   Plaintiff,
13                           v.
14
     JOSHUA DYLAN BROOKS,
15
16                                   Defendant.
17
18
             THIS COURT having considered the Stipulation of the United States and Defendant
19
     Joshua Dylan Brooks for a continuance of the trial date and the pre-trial motions due date,
20
     and based on the facts set forth therein, and General Orders 01-20 and 02-20 of the United
21
     States District Court for the Western District of Washington addressing measures to reduce
22
     the spread and health risks from COVID-19, which is incorporated herein by reference, the
23
     Court hereby FINDS that trial in this case cannot proceed on the currently scheduled date of
24
25 March 30, 2020. For the reasons detailed in the parties’ Stipulation, the ends of justice
26 served by granting a continuance outweigh the best interests of the public and the defendant
27 in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), (iv).
28

      Order Continuing Trial                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Brooks; CR18-224 RSM - 1                            SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1
             IT IS THEREFORE ORDERED that the parties’ request to continue the trial date and
 2
     other dates is GRANTED.
 3
             The trial date of March 30, 2020, is hereby VACATED.
 4
             Trial is continued to June 29, 2020, and pretrial motions are due by May 28, 2020.
 5
             IT IS FURTHER ORDERED that the time between the date of the filing of the
 6
     parties’ joint motion and the new trial date, is excluded in computing the time within which
 7
 8 trial must commence because the ends of justice served by granting this continuance
 9 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
10 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
11 result in a miscarriage of justice, and would deny counsel for the defendant and government
12 counsel the reasonable time necessary for effective preparation, taking into account the
13 exercise of due diligence. Id. § 3161(h)(7)(B)(i), (iv).
14        IT IS FURTHER ORDERED that the period time from the date of this order up to and
15 including the date now set for this trial, shall be excludable time pursuant to 18 U.S.C.
16
   § 3161.
17
          Dated this 30th day of March, 2020.
18
19
20
21
22
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

      Order Continuing Trial                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Brooks; CR18-224 RSM - 2                            SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
